DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered.

Response to Amendment
Amendments to the claims, filed on 12/6/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al (EP 1 106 747 A1) and Fujii (JP 2005-290707).
Regarding claims 1 and 2, Reichert teaches floor covering systems (i.e., removable, semi-permanent, magnetic surface covering systems) comprising a base on which the floor coverings are attached which may be made of a magnetic material (i.e., a magnetized underlayment adapted to attract magnetically receptive modular surface covering components); and multilayer flooring tiles comprising a wear or protective layer (i.e., outer surface protectant layer), a sub-layer, and a magnetic material containing layer comprising a binder (i.e., polymer and/or rust resistant), magnetic ferrite compound, and other additives as necessary (i.e., an outer surface protectant layer; a primary layer adapted being substantially rigid to provide structure and support to the surface covering unit; and a rust resistant and dimensionally stable magnetically receptive layer adapted to magnetically secure the surface covering unit to the magnetized underlayment, the magnetically receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment, the receptive layer further comprising a ferrite compound and a polymer) (abstract, page 2-5).
Reichert further teaches adjusting the thickness in the layers under the wear layer for properties such as impact sound and/or thermal insulation (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the sub-layer (i.e., primary layer) to optimize its properties such as impact sound and/or thermal insulation.
Reichert suggests multiple floor coverings or tiles attached to the base (page 2-5) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein with the magnetized underlayment disposed over a surface to be covered, a plurality of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of the modular surface covering unit.
Reichert fails to expressly suggest the magnetically receptive layer comprises plasticizer and wherein the ferrite compound is strontium ferrite, the polymer is chlorinated polyethylene elastomer polymer (CPE), and the plasticizer is epoxidized soybean oil (ESBO).
Fujii teaches fire protecting magnetic layers for surface coverings such as flooring; wherein the magnetic layer comprises chlorinated polyethylene, strontium ferrite or iron powder, and a plasticizer such as epoxidized soy bean oil (abstract, page 5-6, 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the compositions of magnetic layer of Fujii for the compositions of magnetic layer of Reichert since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the fire protecting magnetic layer of Fujii with the magnetic layer of Reichert for a floor covering with a fire protecting magnetic layer.
Regarding claim 3, Fujii teaches the ferrite powders may have a size from 0.3 to 500 μm (page 6). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fujii, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 4, Reichert suggests the use of UV stabilizers in its polymers (page 5), so it would have been obvious to one of ordinary skill in the art at the time of invention to form the outer surface protectant layer from UV-protectant layers (e.g., polymers containing UV stabilizers), since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 5-7 and 10, Reichert suggests the use of multiple layers or layers for impact sound and thermal insulation (page 2, 5); and Fujii teaches its embodiments may be used as a radio wave absorber, an electromagnetic shielding material, a sound insulating material, and a vibration damping material (i.e., cushion material) (page 5); wherein it may be attached to a material such as glass fiber, hard wood, and pulp (i.e., ply) boards; so it would have been obvious to one of ordinary skill in the art at the time of invention to use any combination of the layers as suggested by Reichert and Fujii to optimize its physical properties and insulating or vibration dampening (i.e., cushioning) capabilities.
Regarding claim 8, one of ordinary skill in the art would have been merely duplicating the wear or protective layer of Reichert as modified by Fujii to arrive at the wear layer and polymer layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
Regarding claim 9, one of ordinary skill in the art would have been merely duplicating the magnetic receptive layer of Reichert as modified by Fujii to arrive at the additional chlorinated polyethylene and iron ferrite sheet layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
Regarding claim 11, Reichert teaches floor covering systems (i.e., removable, semi-permanent, magnetic surface covering systems) comprising a base on which the floor coverings are attached which may be made of a magnetic material (i.e., a magnetized underlayment adapted to attract magnetically receptive modular surface covering components); and multilayer flooring tiles comprising a wear or protective layer (i.e., outer surface protectant layer), a sub-layer, and a magnetic material containing layer comprising a binder (i.e., polymer and/or rust resistant), magnetic ferrite compound, and other additives as necessary (i.e., an outer surface protectant layer; a primary layer adapted being substantially rigid to provide structure and support to the surface covering unit; and a rust resistant and dimensionally stable magnetically receptive layer adapted to magnetically secure the surface covering unit to the magnetized underlayment, wherein the receptive layer has an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment, wherein the composition of the magnetically receptive layer is selected from the group comprising a ferrite compound and a polymer) (abstract, page 2-5).
Reichert further teaches adjusting the thickness in the layers under the wear layer for properties such as impact sound and/or thermal insulation (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the sub-layer (i.e., primary layer) to optimize its properties such as impact sound and/or thermal insulation.
Reichert suggests multiple floor coverings or tiles attached to the base (page 2-5) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein with the magnetized underlayment disposed over a surface to be covered, a plurality of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of the modular surface covering unit.
Reichert fails to suggest wherein the composition of the magnetically receptive layer is selected from the group consisting of: pure iron powder (Fe) approximately 84%, chlorinated polyethylene elastomer polymer (CPE) approximately 15% and epoxidized soybean oil (ESBO) approximately 8%; Iron powder (Fe3O4) 90%, CPE 9% and plasticizer 1%; Mn-Zn (manganese/zinc) soft ferrite powder 90%, CPE 9% and plasticizer 1%; 20 portions of CPE, 150 portions of stainless iron powder; 30 portions of polyvinyl chloride, 18 portions of dioctyl terephthalate, 200 portions of stainless iron powder; or PVC 16.5%, calcium carbonate 39%, iron powder 26.5%, plasticizer 16%, and viscosity depressant & stabilizer 2% wherein with the magnetized underlayment disposed over a surface to be covered, a plurality of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of the modular surface covering unit.
Reichert fails to expressly suggest the magnetically receptive layer comprises plasticizer and wherein the ferrite compound is strontium ferrite, the polymer is chlorinated polyethylene elastomer polymer (CPE), and the plasticizer is epoxidized soybean oil (ESBO).
Fujii teaches fire protecting magnetic layers for surface coverings such as flooring; wherein the magnetic layer comprises chlorinated polyethylene, strontium ferrite or iron powder, and a plasticizer such as epoxidized soy bean oil (abstract, page 5-6, 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the compositions of magnetic layer of Fujii for the compositions of magnetic layer of Reichert since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the fire protecting magnetic layer of Fujii with the magnetic layer of Reichert for a floor covering with a fire protecting magnetic layer.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the chlorinated polyethylene, iron powder (i.e., pure iron powder), and plasticizer in the composition to optimize the physical properties of the layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).
Regarding claim 12, Reichert teaches floor covering systems comprising magnetic multilayer flooring tiles (i.e., set of magnetically receptive modular surface covering units for use in a magnetically interchangeable surface covering system, each of the modular surface covering unit adapted to be disposed on top of a magnetized underlayment) comprising a wear or protective layer (i.e., outer surface protectant layer), a sub-layer, and a magnetic material containing layer comprising a binder (i.e., polymer and/or rust resistant), magnetic ferrite compound, and other additives as necessary (i.e., an outer surface protectant layer; a primary layer adapted being substantially rigid to provide structure and support to the surface covering unit; and a rust resistant and dimensionally stable magnetically receptive layer adapted to magnetically secure the surface covering unit to a magnetized underlayment, the magnetically receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment, the receptive layer further comprising: a ferrite compound and a polymer) (abstract, page 2-5).
Reichert further teaches adjusting the thickness in the layers under the wear layer for properties such as impact sound and/or thermal insulation (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the sub-layer (i.e., primary layer) to optimize its properties such as impact sound and/or thermal insulation.
Reichert suggests multiple floor coverings or tiles attached to a magnetic base (page 2-5) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein with a magnetized underlayment disposed over a surface to be covered, the set of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of each of the modular surface covering unit.
Reichert fails to expressly suggest the magnetically receptive layer comprises plasticizer.
Fujii teaches fire protecting magnetic layers for surface coverings such as flooring; wherein the magnetic layer comprises chlorinated polyethylene, strontium ferrite or iron powder, and a plasticizer such as epoxidized soy bean oil (abstract, page 5-6, 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the compositions of magnetic layer of Fujii for the compositions of magnetic layer of Reichert since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the fire protecting magnetic layer of Fujii with the magnetic layer of Reichert for a floor covering with a fire protecting magnetic layer.
Regarding claim 13, Reichert suggests the use of UV stabilizers in its polymers (page 5), so it would have been obvious to one of ordinary skill in the art at the time of invention to form the outer surface protectant layer from UV-protectant layers (e.g., polymers containing UV stabilizers), since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 14-16 and 19, Reichert suggests the use of multiple layers or layers for impact sound and thermal insulation (page 2, 5); and Fujii teaches its embodiments may be used as a radio wave absorber, an electromagnetic shielding material, a sound insulating material, and a vibration damping material (i.e., cushion material) (page 5); wherein it may be attached to a material such as glass fiber, hard wood, and pulp (i.e., ply) boards; so it would have been obvious to one of ordinary skill in the art at the time of invention to use any combination of the layers as suggested by Reichert and Fujii to optimize its physical properties and insulating or vibration dampening (i.e., cushioning) capabilities.
Regarding claim 17, one of ordinary skill in the art would have been merely duplicating the wear or protective layer of Reichert as modified by Fujii to arrive at the wear layer and polymer layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
Regarding claim 18, one of ordinary skill in the art would have been merely duplicating the magnetic receptive layer of Reichert as modified by Fujii to arrive at the additional chlorinated polyethylene and iron ferrite sheet layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).

Response to Arguments
Applicant's arguments, filed 12/6/21, in regards to the rejection of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and persuasive, so the rejection has been withdraw.
Applicant's arguments, filed 12/6/21, in regards to the rejection of claims 1-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant contends that instant claim 1 claims a primary layer is substantially rigid and that Reichert teaches that of an elastic floor covering, so it cannot be considered substantially rigid. This is not persuasive. First, the Examiner contends that substantially rigid is a broad term and should be equated with being rigid. The Applicant is reminded the term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term (MPEP § 2173.05(b) III D). Second, Reichert teaches it has been found in the context of the present invention that floor coverings on a plastic basis only without problems using magnetic forces can be attached to the ground if they have a certain rigidity (i.e., substantially rigid) (page 3).
	Applicant further contends that since Reichert teaches a color covering which can be attached reversibly, so it would fail to disclose a receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment” as recited in claims 1, 11, and 12. The Applicant fails to consider how Reichert is using the term “reversible,” e.g., reversible on a surface or can be attached and removed quickly and without damage (page 2). 
	With regard to the limitation “a receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment;” Reichert teaches a bottom magnetic material containing layer (abstract, page 2-5), so the layer would be a magnetically receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783